Citation Nr: 1211797	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for improper/unwanted throat surgery in 1988.  

2.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for residuals of improper/unwanted throat surgery in 1988, to include scarring, difficulty swallowing, difficulty breathing, aspiration, throat and neck soreness and pain, panic attacks, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, in June 2007 and October 2007.  

The June 2007 rating decision denied the claim for entitlement to VA compensation under 38 U.S.C.A. § 1151 for improper/unwanted throat surgery in 1988.  As will be discussed in greater detail below, the Veteran requested reconsideration of the June 2007 rating decision and the RO issued the October 2007 rating decision, in which it determined a claim for service connection for improper/unwanted throat surgery in 1988 remained denied because the evidence submitted was not new and material.  The Veteran filed a notice of disagreement (NOD) specifically expressing his disagreement with the October 2007 rating decision and the RO issued a statement of the case (SOC) that included both issues (styled as entitlement to compensation under 38 U.S.C.A. § 1151 for improper/unwanted throat surgery in 1988 and service connection for improper/unwanted throat surgery in 1988).  The Veteran perfected an appeal as to both issues.  

The Board notes at this juncture that the June 2007 rating decision also denied a claim for entitlement to special monthly pension and declined to reopen a claim for entitlement to service connection for PTSD.  The Veteran did not pursue an appeal and those issues are not before the Board for appellate review.  

The issue of entitlement to VA compensation under 38 U.S.C.A. § 1151 for residuals of improper/unwanted throat surgery in 1988, to include difficulty swallowing, aspiration, throat and neck soreness and pain, panic attacks, and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has never contended that the improper/unwanted throat surgery in 1988, or any residuals from that surgery, to include the claimed scarring, difficulty swallowing, difficulty breathing, aspiration, throat and neck soreness and pain, and panic attacks, is related to his period of active service.  

2.  The Veteran's claimed PTSD was separately adjudicated by the RO on a direct basis in a December 1998 rating decision and the RO declined to reopen the claim in a June 2007 rating decision; the Veteran did not perfect an appeal of either rating decision.  


CONCLUSION OF LAW

The criteria for service connection for improper/unwanted throat surgery in 1988 have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran filed a claim for entitlement to VA compensation under 38 U.S.C.A. § 1151 that was received in August 2006.  As noted in the Introduction, that claim was adjudicated in a June 2007 rating decision.  Review of the claims folder reveals that the Veteran requested reconsideration in June 2007.  The RO subsequently issued a rating decision in October 2007 that determined a claim for service connection for improper/unwanted throat surgery in 1988 remained denied because the evidence submitted was not new and material.  The RO referenced the June 2007 rating decision, but specifically adjudicated the claim as one for service connection rather than entitlement to VA compensation under 38 U.S.C.A. § 1151.  The Veteran filed a NOD in October 2007 and the RO included both issues (styled as entitlement to compensation under 38 U.S.C.A. § 1151 for improper/unwanted throat surgery in 1988 and service connection for improper/unwanted throat surgery in 1988) in the February 2009 SOC.  The Veteran perfected an appeal as to both issues.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, an improper/unwanted throat surgery.  Moreover, the Veteran has never contended that the improper/unwanted throat surgery he underwent at the Reno VAMC in 1988, or any residual from that surgery, to include the claimed scarring, difficulty swallowing, difficulty breathing, aspiration, throat and neck soreness and pain, and panic attacks, are related to his period of active service.  As noted above, the Veteran's claim for service connection for PTSD was adjudicated by the RO in rating decisions dated December 1998 and June 2007, neither of which the Veteran appealed.  An unappealed determination of the agency of original jurisdiction (AOJ) is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).  

Given the foregoing, and in the absence of any evidence that the surgery or the claimed scarring, difficulty swallowing, difficulty breathing, aspiration, throat and neck soreness and pain, and panic attacks are related to service, service connection for improper/unwanted throat surgery in 1988 is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board acknowledges that the Veteran was not provided with proper section 5103(a) notice prior to the issuance of the October 2007 rating decision that is the subject of his appeal concerning the claim for service connection for improper/unwanted throat surgery in 1988.  The requisite notice was provided in the February 2009 SOC and the issue was subsequently readjudicated in an October 2010 supplemental SOC (SSOC).  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).  

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, VA and private treatment records have been associated with the claims folder.  The Board acknowledges that the Veteran was not afforded a VA examination in connection with the claim for service connection for improper/unwanted throat surgery in 1988.  Remand for an examination is not warranted in the absence of any lay or medical evidence to suggest that the surgery, or any claimed residuals, are related to service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for improper/unwanted throat surgery in 1988 is denied.  


REMAND

The Board finds that additional development is needed before it can adjudicate the issue remaining on appeal.  

As an initial matter, the Board reviewed some records in the Veteran's Virtual VA folder and determined that a February 2010 VA Form 21-526 is not among the documents associated with the Veteran's claims folder.  As such, it appears that there may be a temporary folder.  On remand, the RO/AMC should make efforts to obtain any temporary folder created and associate it with the claims folder.  

Secondly, it appears there may be outstanding VA treatment records.  The Board notes that a December 1988 record from the Sleep Apnea Laboratory at the Rhode Island Hospital references treatment at the Rhode Island Veterans Hospital (related to hemoptysis from the tracheostomy site).  Although review of the claims folder reveals that some records from the Providence VAMC have been associated with the claims folder, to include several VA examination reports conducted in 1988 and an October 1988 x-ray of the Veteran's spine, it is unclear whether they comprise the Veteran's complete record from that facility.  The Board also notes that treatment at the VA facility in San Diego was referenced in relation to problems with aspiration and symptoms of sleep apnea, but no records from this facility have been obtained.  On remand, the RO/AMC must obtain the Veteran's complete treatment records from the Providence VAMC and the VA San Diego Healthcare System.  Recent VA treatment records should also be obtained.  

Review of the claims folder reveals that the Veteran appears to have filed a claim under the Federal Tort Claims Act in December 1990.  It also appears that an amount of $60,000 was awarded, compromised or settled in favor of the Veteran.  See Voucher for Payment Under Federal Tort Claims Act.  It is unclear, however, whether the documents associated with the claims folder comprise the complete record associated with this claim.  On remand, the RO/AMC should make efforts to obtain all pertinent evidence generated as part of the adjudication of the Veteran's claim under the Federal Tort Claims Act.  

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination will be provided or a medical opinion obtained if review of the evidence of record reveals that an examination or opinion is necessary for a decision to be rendered.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran is seeking entitlement to VA compensation under 38 U.S.C.A. § 1151 for residuals of improper/unwanted throat surgery in 1988.  The crux of his case lies in his assertion that surgery conducted at the Reno VAMC in February 1988 was performed by mistake and/or not necessary.  Review of the discharge summary associated with this surgery reveals that the Veteran had sleep apnea for the last three to four years and was admitted for tracheostomy as well as uvulosolidectomy (UVUP).  See record from Reno VAMC.  The Veteran asserts that reports were misread and he did not in fact have sleep apnea.  He also asserts that he has residual problems from this surgery, to include scarring, difficulty swallowing, difficulty breathing, aspiration, throat and neck soreness and pain, panic attacks, and PTSD.  

The Board has reviewed the medical evidence already associated with the claims folder and has determined that a VA examination is needed in this case.  This is especially important given several private medical records obtained from the Reno VAMC that appear to reveal the Veteran did not have sleep apnea prior to the February 1988 surgery.  See e.g., July 1987 pulmonary consult from Pulmonary Medicine Associates (assessed with possible sleep apnea; however, the patient has no clear history to suggest an obstructive or central sleep apnea pattern); September 1987 St. Mary's Regional Medical Center Sleep Disorders Center (interpretation includes no significant apneas; study compatible with altered sleep architecture; no significant respiratory abnormalities were demonstrated though the patient did have multiple arousals throughout the night, which may account with his daytime sleepiness); October 1987 medical record from Reno VAMC (sleep study showed no significant apnea episodes).  It is also important given a December 1987 medical record from the Reno VAMC that indicates that the Veteran had documented sleep apnea with some of the findings in the palate and nasohypophyarnx indicative of this disease; a February 1988 record from Reno, which contains an impression of sleep apnea with aggravating upper airway obstruction and chronic obstructive pulmonary disease (COPD); and the December 1988 record from the Sleep Apnea Laboratory at the Rhode Island Hospital, which reports that a new sleep study had been performed and that there was no evidence of obstructive sleep apnea or nocturnal myoclonus.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to obtain any temporary folder created and associate it with the claims folder.  

2.  Contact VA's General Counsel (or that office's appropriate representative in the tort claim at issue) and request that copies of all documentation (to include medical records and/or opinions) not already of record associated with the Veteran's December 1990 Federal Tort Claims Act claim be forwarded for incorporation into the claims file.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile. 

3.  Obtain the Veteran's complete treatment records from the Providence VAMC (dated since 1988) and the VA San Diego Healthcare System.  If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile. 

4.  Obtain the Veteran's VA treatment records from the Southern Nevada Healthcare System, dated since January 2009.  

5.  When the foregoing development has been completed, schedule the Veteran for a VA examination to determine whether the Veteran does have any of the claimed residuals of the allegedly improper/unwanted throat surgery in February 1988, to include scarring, difficulty swallowing, difficulty breathing, aspiration, throat and neck soreness and pain, panic attacks, and PTSD, and, if so, to obtain an opinion as to whether they are the result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident or fault on the part of the VA, or as the result of an event that was not reasonably foreseeable.

In providing the requested opinion, the examiner should specifically comment on the following: 

Is it at least as likely as not that the claimed residuals of the allegedly improper/unwanted throat surgery in February 1988, to include scarring, difficulty swallowing, difficulty breathing, aspiration, throat and neck soreness and pain, panic attacks, and PTSD, are either due to 

(a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment to the Veteran in February 1988; or 

(b) an event not reasonably foreseeable?

When considering whether any current residuals were caused by an event not reasonably foreseeable, the examiner should consider any informed consent forms signed by the Veteran. 

The examiner should also specifically address the Veteran's contention that the surgery should not have been performed because he did not have sleep apnea in February 1988, with specific discussion of the private and VA medical records referenced above that both pre-date and post-date the February 1988 surgery.

A complete rationale for all opinions expressed should be given. 

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

7.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


